Name: 96/605/EC: Commission Decision of 11 October 1996 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  animal product;  health;  foodstuff;  means of agricultural production
 Date Published: 1996-10-19

 Avis juridique important|31996D060596/605/EC: Commission Decision of 11 October 1996 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (Text with EEA relevance) Official Journal L 267 , 19/10/1996 P. 0029 - 0029COMMISSION DECISION of 11 October 1996 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (Text with EEA relevance) (96/605/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 3 thereof,Whereas by Council Decision 79/542/EEC (2), as last amended by Commission Decision 96/279/EC (3), a list of third countries from which Member States authorize imports of bovine animals, swine, equidae, sheep and goat, fresh meat and meat products has been established;Whereas the authorities of Tunisia gave guarantees that live equidae to be exported to the Community for immediate slaughter have never been treated with substances having a thyrostatic, oestrogenic, androgenic or gestagenic action;Whereas, it is necessary to modify the Decision 79/542/EEC accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Part 1 of the Annex of Decision 79/542/EEC is amended as follows:- in the line concerning Tunisia and in the column for residues, the reference O is replaced by (d).Article 2 This Decision is addressed to the Member States.Done at Brussels, 11 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 146, 14. 6. 1979, p. 15.(3) OJ No L 107, 30. 4. 1996, p. 1.